By the Court. —
Lumpkin, J.,
delivering the opinion.
Was the Court wrong in refusing to allow the plaintiffs in h. fa. to explain by the Magistrate and constable the entries on the executions? !
This being a contest between the judgment creditors and claimant, no explanation was necessary. The entries themselves sufficiently account for the levies. Were, the judgment debtor, or a security complaining of being injured by the act of the officer, the case might be different. But it would be a hard rule, and one productive of no compensa*687ting benefit, which will not allow the plaintiff to discontinue a levy, which he is convinced was wrongfully or inadvertently made, and which must result in disappointment and defeat.
The presiding Judge acted upon the supposition, that a levy had been made, and a claim interposed by affidavit and bond, and returned to Court in terms of the law. Hence, he ruled that to allow the officers to prove to the contrary, would be “to falsify the,record.” Where is there any record evidence of such a proceeding? The entry of the constable is not a record, so as to import absolute verity. But we are not aware of any principle of law which forbids a mistake in a record to be corrected. If this were so, how many judgments of this and every other Court, authorizing verdicts, judgments, and all other proceedings of Courts of Record to be amended, were erroneously rendered ?
But the fact was, no formal claim was put in. The parties were present, asserting their rights to the property; and the plaintiffs being satisfied that it could not be made subject, directed the levy to be dismissed. And this, the evidence which was rejected was intended to establish.
According to the practice of most of the circuits, Smith’s ii. fa., to which the objections taken to Hardwick’s did,not apply, might have proceeded. We understand the rule i§ different in the Middle District, and, we must say, more conformable to law. To include all the executions in one claim is convenient, but can hardly be justified upon the analogies of the law.
JUDGMENT.
Whereupon, it is adjudged by the Court, that the Court below be reversed upon the ground that the Court erred in dismissing the case.